Citation Nr: 0924672	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-27 735A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a chest concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to August 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the RO that declined 
to reopen a previously denied claim for service connection 
for residuals of a chest concussion.  In January 2008, while 
the appeal of that decision was pending, the RO granted 
service connection for asthma.


FINDING OF FACT

By written communication received at the Board in June 2009, 
the Veteran indicated that he wished to withdraw from appeal 
the issue of his entitlement to service connection for 
residuals of a chest concussion.


CONCLUSION OF LAW

The Veteran's appeal with respect to the matter of his 
entitlement to service connection for residuals of a chest 
concussion has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing at any time 
before the Board issues its final decision.  See 38 C.F.R. § 
20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the Veteran, by 
way of a written communication received at the Board in June 
2009, indicated that he wished to withdraw from appeal the 
issue of his entitlement to service connection for residuals 
of a chest concussion.  As of the date of the Veteran's 
communication, the Board had not yet promulgated a final 
decision on that issue.  Because the Veteran has expressed a 
desire to terminate the appeal, because he has done so in 
writing, and because the Board had not yet promulgated an 
appellate decision at the time of the request for withdrawal, 
the legal requirements for proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2008).  Further action by the 
Board is not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).

ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


